I0I3-/5
                                    ELECTRONIC RECORD




COA# 14-14-00510-CR                                    OFFENSE: DWI


STYLE: William Michael Dixon v The State of Texas       COUNTY: Harris

                                                                          .th
COA DISPOSITION: Affirmed                              TRIAL COURT: 208"' District Court


DATE: July 7. 2015   Publish: No                      TC CASE #:1383453




                                   IN THE COURT OF CRIMINAL APPEALS




STYLE: William Michael Dixon vThe State of Texas


CCA#


     tfPJEU.AMT^                       Petition     CCA Disposition:      soiy^/s
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

         KZFjsfP                                    JUDGE: _

DATE:        'M?/*-
           /P/Z?/Z0ir                               SIGNED:,                     PC:

JUDGE:        TM UmuJ*-                             PUBLISH:                     DNP:




                                                                                        MOTION FOR


                                                            FOR REHEARING IN CCA IS:


                                                         JUDGE:


                                                                                ELECTRONIC RECORD